               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                             Plaintiff,             Case No. 20-CR-33-JPS

 v.

 KIMBERLY ZULKOWSKI,
                                                                  ORDER
                             Defendant.


       On February 11, 2020 an information was filed against Defendant,

charging her with one count of tax evasion in violation of 26 U.S.C. § 7202.

(Docket #1). The parties filed a plea agreement indicating that Defendant

agreed to plead guilty the offense charged in the information. (Docket #2).

Defendant waived her right to prosecution by indictment. (Docket #11).

       The parties appeared before Magistrate Judge Nancy Joseph on

February 27, 2020 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #7). Defendant entered a plea of guilty as

to the charge in the information. Id. After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Joseph determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an

independent factual basis containing each of the essential elements of the

offense. (Docket #9 at 1).

       Magistrate Judge Joseph filed a Report and Recommendation with

this Court, recommending that: (1) Defendant’s plea of guilty be accepted;

(2) a presentence investigation report be prepared; and (3) Defendant be
adjudicated guilty and have a sentence imposed accordingly. Id. Pursuant

to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal Rule of

Criminal Procedure 59(b), the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation. Id. at 1–2. To date, no

party has filed such an objection. The Court has considered Magistrate

Judge Joseph’s recommendation and, having received no objection thereto,

will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #9) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 30th day of March, 2020.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
